      Case 8:19-cv-03054-DKC Document 35 Filed 02/08/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
CMFG LIFE INSURANCE COMPANY
                                   :

     v.                            :   Civil Action No. DKC 19-3054

                                   :
KEDRICK JENIFER
BRYCE K. JENIFER, and              :
DIAMOND S. JENIFER

                          MEMORANDUM OPINION

     Defendants, Kendrick Jenifer through attorney Michael J.

Hoover as counsel and Bryce and Diamond Jenifer, proceeding without

counsel, filed a joint motion for the entry of final judgment and

for an order of disbursement in this life insurance interpleader

action on January 15, 2021.     (ECF No. 34).     For the reasons that

follow, the motion will be denied without prejudice.

     This action was initiated by Plaintiff CMFG Life Insurance

Company who asserted that, under Maryland law, Defendant Kedrick

Jenifer could be disqualified from death benefits from Decedent’s

life insurance policy if he was involved in the Decedent’s death.

Maryland’s common law slayer rule “generally provides that one who

feloniously and intentionally causes the death of another may not

profit by taking any portion of . . . the proceeds of the victim’s

life insurance policy.”     Clark v. Clark, 42 F.3d 1385, at *3 (4th

Cir. 1994) (unpublished table decision) (citing Ford v. Ford, 307

Md. 105, 111-12 (1986)). The initial additional party was the
      Case 8:19-cv-03054-DKC Document 35 Filed 02/08/21 Page 2 of 4



Estate of Bettie M. Jennifer.        The current additional parties are

her children, the only beneficiaries of her estate.

     Mr. Jenifer filed a motion for summary judgment to establish

his entitlement to the interpleaded proceeds — arguing that he is

not disqualified as a beneficiary.        (ECF No. 26).   He consented to

this motion being held in abeyance, however, until such time as

Defendants Bryce and Diamond Jenifer, children of Decedent, could

both be substituted and respond both the complaint and the motion,

as noted in our previous order.             (ECF No. 29).         They have

subsequently answered the complaint (ECF No. 32) but have chosen

not to respond to the motion.

     The subsequent and pending motion for entry of final judgment

(ECF No. 34), indicates that Defendants entered into a settlement

agreement and that all jointly request that the funds held by the

court be disbursed to Mr. Hoover’s IOLTA account for distribution

in accordance with the parties’ settlement agreement. The parties’

proposed order specifies that the court will retain jurisdiction

to enforce the terms of the parties’ settlement agreement.

     The   court   cannot   retain    jurisdiction   over,   or   have   the

authority to enforce, a settlement agreement that has not been

incorporated into a court order, absent some independent basis for

federal jurisdiction:

           As the United States Supreme Court has
           recognized, the enforcement of a contractual
           settlement agreement “is more than just a

                                      2
       Case 8:19-cv-03054-DKC Document 35 Filed 02/08/21 Page 3 of 4



           continuation or renewal of the dismissed
           suit.” Kokkonen v. Guardian Life Ins. Co. of
           Am., 511 U.S. 375, 378 (1994).         “If the
           obligation to comply with the terms of the
           agreement is not made part of an order of the
           court, jurisdiction to enforce the settlement
           agreement   will   not   exist   absent   some
           independent basis of jurisdiction.” Smyth ex.
           rel. Smyth v. Rivero, 282 F.3d 268, 281 (4th
           Cir. 2002).    This Court neither expressly
           maintained   jurisdiction   to   enforce   the
           parties’     settlement      agreement     nor
           incorporated the terms of the settlement
           agreement in its July 9, 2002 Order.        In
           addition, there appears to be no independent
           basis for federal jurisdiction over this
           contract dispute. Enforcement of a settlement
           agreement is essentially an action for breach
           of contract, which is governed by state and
           not federal law.

Columbia Gas Transmission Corp. v. Ashleigh Heights LLC, 261

F.Supp.2d 332, 333 (D.Md. 2002).         “The judge’s mere awareness and

approval of the terms of the settlement agreement do not suffice

to make them part of his order.”      Kokkonen, 511 U.S. at 381 (1994).

Here, the settlement agreement has not been provided to the court

and thus has not been made a part of the court record.

      Additionally, the parties have not adhered to the court’s

electronic filing policy.      Particularly, attached as page three of

the   motion,   is   a   signature   page   purportedly   containing    the

signatures of Defendants Bryce Jenifer and Diamond Jenifer.            This

method of “signing” is incomplete.          Pursuant to this court’s ECF

manual, for signatures of a non-attorney party, “the document

containing the signature may be submitted in electronic format so


                                     3
       Case 8:19-cv-03054-DKC Document 35 Filed 02/08/21 Page 4 of 4



long as counsel has and maintains a signed copy.”         The motion does

not indicate that counsel has and will retain the signed original.

See   https://www.mdd.uscourts.gov/electronic-case-filing-general-

procedures).

      For the foregoing reasons, the joint motion for the entry of

final judgment and for an order of disbursement will be denied

without prejudice.    A separate order will follow.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    4
